Judgment unanimously affirmed. Memorandum: We reject the contention that defendant’s sentence is unduly harsh or severe. In light of defendant’s lengthy criminal history and the circumstances of the various crimes for which defendant was convicted, we see no reason to disturb the sentence. Defendant raises several other contentions in his pro se supplemental brief, none of which has merit. Defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Defendant’s challenge to the sufficiency of the evidence is not preserved for our review (see, CPL 470.05 [2]). The verdict is not against the weight of the evidence , (see, People v Bleakley, 69 NY2d 490, 495). The contention of defendant that he was not notified of his right to testify before the Grand Jury is not supported by the record, and we will not consider matters outside the record (see, People v Thayer, 210 AD2d 977). With respect to the request for substitution of counsel, defendant failed to demonstrate a compelling reason for the substitution or that the substitution was not merely a dilatory tactic (see, People v Martuzas, 224 AD2d 928, lv denied 88 NY2d 881). The contention of defendant that he was denied effective assistance of appellate counsel must be raised on a writ of error coram nobis (see, People v Bachert, 69 NY2d 593). We have considered the remaining contention of defendant and conclude that it is without merit. (Appeal from Judgment of Niagara County Court, Fricano, J.—Robbery, 2nd Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.